        Case: 3:20-cv-00858-JGC Doc #: 1 Filed: 04/21/20 1 of 9. PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION (TOLEDO)


KELLI NOLAN                                            :
409 Brightwood Drive
Marion, OH 43302                                       :       Case No.

        Plaintiff,                                     :       Judge

v.                                                     :       Magistrate Judge

OHIO DEPARTMENT OF REHABILITATION :
AND CORRECTIONS
MARION CORRECTIONAL INSTITUTION :                              JURY DEMAND ENDORSED
940 Marion Williamsport Road E.                                HEREON
Marion, OH 43302                  :

        Defendant.                                     :


                                           COMPLAINT

        Now comes Plaintiff Kelli Nolan (hereafter “Plaintiff”), by and through undersigned

counsel, and for her Complaint against Defendant Ohio Department of Rehabilitation and

Corrections, Marion Correctional Institution (hereafter “Defendant”) states and avers as follows:

PARTIES

        1.      Plaintiff is a resident of the State of Ohio, County of Marion. At all times referenced

herein, Plaintiff was an employee of Defendant in the County of Marion, State of Ohio.

        2.      Defendant Ohio Department of Rehabilitation is located in Marion County, Ohio at

the Marion Correctional Institution and is a cabinet level department of the State of Ohio.

JURISDICTION AND VENUE

        3.      Jurisdiction of this Court is invoked pursuant to 42 USC § 2000(e)-5(f)(3), 42 USC

§ 12101, et. seq., and 28 USC § 1331 as well as this Court’s power to assert supplemental

00306937-2                                         1
        Case: 3:20-cv-00858-JGC Doc #: 1 Filed: 04/21/20 2 of 9. PageID #: 2




jurisdiction of state claims. Plaintiff has satisfied all pre-requisites for filing suit, including but not

limited to obtaining a Notice of Right to Sue from the Department of Justice dated January 29,

2020. A copy of the “Notice” is attached hereto as Exhibit “A”.

        4.      The unlawful discrimination and employment practices alleged herein were

committed within the State of Ohio, in the Northern District, Western Division of this Federal

Court. Toledo, Ohio.

        5.      At all relevant times hereto, Plaintiff worked for the Defendant in Marion County,

Ohio which is the county in which the Defendant conducted the activity which gave rise to

Plaintiff’s claims for relief, and the County in which all or part of Plaintiff’s claim arose.

        6.      At all times pertinent hereto, Defendant was an “Employer” within the meaning of

the Ohio Revised Code § 4112.01 and Title VII of the Civil rights Act of 1964, as amended, 42

USC § 2000(e) and (d). Specifically, “employer” means a person engaged in an industry affecting

commerce who has 20 or more employees for each working day in each of 20 or more calendar

weeks in the current or preceding calendar year. In addition, Defendant qualifies as a “employer”

within the meaning of Ohio Revised Code Title 4112.01.

FACTUAL ALLEGATIONS

        7.      Plaintiff hereby incorporates her allegations set forth in Paragraphs 1 through 6

above as if fully rewritten herein.

        8.      Plaintiff was hired as a corrections officer by the Marion Correctional Institution in

June 2007. As a corrections officer, Plaintiff reported to her immediate supervisor, the Corrections

Captain. The Captains on duty during a shift changed because of a rotation utilized by the Marion

Correctional Institution. At the time of Plaintiff’s termination, her Captain was Garnet Blake.



00306937-2                                          2
           Case: 3:20-cv-00858-JGC Doc #: 1 Filed: 04/21/20 3 of 9. PageID #: 3




        9.      Philip Rader transferred from the Adult Parole Authority to the Marion Correctional

Institution in 2012 as the Labor Relations Officer. Mr. Rader determines whether to pursue

disciplinary charges against a Corrections officer. Although Mr. Rader cannot pursue discipline

without others agreeing to the same, he can recommend it. Further, Mr. Rader has multiple times

recommended females for harsher discipline than male Corrections officers. While the Defendant

will claim there is no record of males with similar infractions, this is untrue. There is no record of

discipline of males with similar infractions because Mr. Rader did not recommend them for

discipline for similar behavior.

        10.     In 2017, Plaintiff filed an internal EEO charge against Mr. Rader for applying

differing punishments for the disciplines that she and a male counterpart received for cursing.

Following that report, Plaintiff’s activities came under the utmost scrutiny by Mr. Rader. The male

counterpart’s discipline was removed but Plaintiff’s was not.

        11.     On or about December 14, 2018, Plaintiff while in uniform had to meet with a

friend, his family and lawyer regarding Plaintiff’s testimony at the trial on that date. Plaintiff was

unable to change clothes before the trial started at 8:00 a.m.

        12.     On or about December 28, 2018, Plaintiff left work after third shift, around 6:00

a.m. and 6:10 a.m. Plaintiff was set to testify in a criminal sentencing regarding the character of a

friend. Plaintiff was not a fact witness. The trial started at 8:00 a.m.. Plaintiff got to the trial

between 7:00 and 7:30 a.m. to meet with her friend, his family and his lawyer.

        13.     On February 14, 2019, Plaintiff received notice of discipline resulting from her

testimony provided at trial (“First Discipline”).

        14.     Mr. Rader, the Labor Relations Officer was assigned to Plaintiff’s pre-disciplinary

hearing.

00306937-2                                          3
        Case: 3:20-cv-00858-JGC Doc #: 1 Filed: 04/21/20 4 of 9. PageID #: 4




        15.     Just 8 days later, Plaintiff received a Second Pre-disciplinary Meeting Notice for

allegedly being late to work resulting from car trouble and a towed car. At her Captain’s Order,

Plaintiff input emergency time off in to Kronos. Despite this, Plaintiff was issued discipline (the

“Second Discipline”).

        16.     Mr. Rader was assigned as Plaintiff’s hearing officer for the Second Discipline.

        17.     Following a hearing on both allegations, Plaintiff was terminated from her position

as a Corrections Officer.

        18.     Plaintiff provided evidence which established that every fact presented by the

Defendant was false. Further Plaintiff had the names of individuals who were treated differently

or failed to receive any discipline for arriving late at work twice of more with no excuse or evidence

of car trouble. Plaintiff also provided the names of other male corrections officers who had

violated similar rules as Plaintiff and were not terminated.

        19.     The following male officers were treated differently than Plaintiff, a female, and

received lesser discipline or no discipline at all:

                a)      Corrections Officer Dustin Smith who was at a sports bar drinking alcohol
                        in his uniform.

                b)      Investigator Walker entered a pizza place to investigate Officer Dustin
                        Smith. While there doing his investigation, he ordered pizza for the
                        administrative staff, including the warden.

                c)      Investigator Hecker entered a pizza place to investigate Officer Dustin
                        Smith. While there doing his investigation he ordered pizza for the
                        administrative staff, including the warden.

                d)      Maintenance employee Lee Campo who had a relationship with an inmate
                        (co-signed a Loan) within six months of release from the Marion
                        Correctional Institution.

                e)      Corrections Officer Keith Beitzel was a Maintenance Supervisor for
                        Defendant. He was stealing materials and misusing institutional funds. He
                        was permitted to retire.
00306937-2                                            4
          Case: 3:20-cv-00858-JGC Doc #: 1 Filed: 04/21/20 5 of 9. PageID #: 5




                f)     Officer Ryan Pakish – Late for work (more than two hours late twice with
                       no excuse). He was a no call, no show, not coming to work at all with no
                       excuse.

                g)     Officer J. Shifer – Arrested for Drunk Driving; failure to report drunk
                       driving.

          20.   At the time that Plaintiff was fired, the last five employees terminated by Defendant

in Marion were all female.

          21.   All of the men who had been previously terminated all received their jobs back and

those included: 1) Andrew Nolen, 2) Joe Maze, and 3) Corey Rogers.

          22.   The Defendant treated Plaintiff differently than its male employees because of her

gender.

          23.   Defendant has a history of treating female employees differently than males.

FIRST CAUSE OF ACTION – GENDER DISCRIMINATION

          24.   Plaintiff hereby incorporates all of her allegations set forth in Paragraphs 1 through

22 above as if fully rewritten herein.

          25.   Defendant discriminated against Plaintiff with respect to the terms, conditions and

privileges of her employment because of her gender, female.

          26.   Defendant terminated Plaintiff for pre-textual reasons because of her gender, all in

violation of 42 USC § 2000(e). The reasons were pre-textual because no less than seven (7) other

male corrections officers whose actions were similar to Plaintiff’s were not terminated.

          27.   By terminating Plaintiff and otherwise discriminating against her on the basis of

her gender, Defendant committed unlawful employment practices within the meaning of 42 USC

§ 2000(e)-2(a) in violation of Title VII of the Civil Rights Act of 1964, as amended.



00306937-2                                        5
        Case: 3:20-cv-00858-JGC Doc #: 1 Filed: 04/21/20 6 of 9. PageID #: 6




        28.    Plaintiff is a member of a protected class, female, and is qualified for the position

of Corrections Officer with Defendant from which she was terminated.

        29.    Plaintiff complied with all of the administrative prerequisites necessary to

commence this civil action pursuant to 42 USC § 2000(e)-5(f).

        30.    As a direct and proximate result of Defendant’s unlawful conduct set forth above,

Plaintiff has suffered damages including, but not limited to, emotional and physical distress,

suffering, inconvenience, mental anguish, loss of enjoyment of life, lost wages and income

(including back pay and front pay), and other benefits to which she was entitled, in an amount to

be determined at trial.

SECOND CAUSE OF ACTION - RETALIATION

        31.    Plaintiff hereby incorporates all of her allegations set forth in Paragraphs 1 through

29 above as if fully rewritten herein.

        32.    Following Plaintiff’s report of the behavior of the Labor Relations Officer Phil

Radar and his discipline related to the December 18, 2018 incident, Plaintiff received discipline

for being late for car trouble and allegedly falsifying documentation for time off.

        33.    As set forth in detail above, the Labor Relations Officer Phil Radar was previously

removed from the Allen County Correctional Institution for discriminatory treatment of a female.

        34.    Following Plaintiff’s participation and protected activity wherein Plaintiff reported

the gender discrimination of the Labor Relations Office Phil Radar with respect to his treatment

of Plant if and other females at the time of her discipline and historically, Plaintiff received

additional discipline and was eventually terminated.

        35.    Defendant and its agency supervisors treated Plaintiff differently with respect to the

terms and conditions of her employment.

00306937-2                                       6
        Case: 3:20-cv-00858-JGC Doc #: 1 Filed: 04/21/20 7 of 9. PageID #: 7




        36.     Defendant terminated and disciplined Plaintiff because of her continued

participation in protected activity.

        37.     Defendant’s actions constitute retaliation as prohibited by Title VII.

        38.     Because of Defendant’s retaliation, Plaintiff has suffered damages including, but

not limited to, emotional and physical distress, suffering, inconvenience, mental anguish, loss of

enjoyment of life, lost wages and income (including back pay and front pay), and other benefits to

which she was entitled, in an amount to be determined at trial.

        WHEREFORE, Plaintiff Kelli Nolan prays for judgment against Defendant Ohio

Department of Rehabilitation and Corrections, the Marion Correctional Institution, on all counts

for compensatory damages, including but not limited to emotional and physical distress,

embarrassment, humiliation, suffering, inconvenience, mental anguish, loss of enjoyment of life,

lost wages and income, and other benefits to which she was entitled, in an amount to be determined

at trial and an award of Plaintiff’s costs and reasonable attorney fees incurred relating to this action;

ALL TOGETHER WITH such other relief as may be just, necessary and proper.

                                                Respectfully submitted,

                                                KEMP, SCHAEFFER, & ROWE CO., L.P.A.

                                                By: /s/ Erica Ann Probst
                                                       Erica Ann Probst #0073486
                                                       Michael P. Ferguson #0082851
                                                       Attorneys for Plaintiff
                                                       88 West Mound Street
                                                       Columbus, Ohio 43215
                                                       (614) 224-2678; (614) 469-7170 (fax)
                                                       Email: Erica@ksrlegal.com
                                                               MFerguson@ksrlegal.com




00306937-2                                          7
        Case: 3:20-cv-00858-JGC Doc #: 1 Filed: 04/21/20 8 of 9. PageID #: 8




                                     JURY DEMAND

        Now comes Plaintiff, by and through counsel, and hereby demands that a jury hear the

above case.


                                           Respectfully submitted,

                                           Kemp, Schaeffer & Rowe Co., LPA


                                           By: /s/ Erica Ann Probst______________
                                                   Erica Ann Probst #0073486
                                                   Attorney for Plaintiff




00306937-2                                    8
         Case: 3:20-cv-00858-JGC Doc #: 1 Filed: 04/21/20 9 of 9. PageID #: 9

                                                                  U.S. Department of Justice
                                                                  Civil Rights Division
                                                                  NOTICE OF RIGHT TO SUE WITHIN 90 DAYS

CERTIFIED MAIL                                                    950 Pennsylvania Avenue, N.W,
                                                                  Karen Ferguson , EMP, PHB, Room 4701
7003 0s00 0002 5057 0408
                                                                  Washington, DC 20530


                                                                  January 29,2020
Ms. Kelli Nolan
c/o Erica A. Probst, Esquire
Law Offices of Kemp, Schaeffer & Rowe
88 W. Mound St.
Columbus, OH 43215

Re: EEOC Charge Against Ohio Dept. of Rehab, Marion Correctional Facility
    No.532201902130

Dear Ms. Nolan:

   Because you filed the above charge with the Equal Employment Opportunity Commission, and more
than 180 days have elapsed since the date the Commission assumed jurisdiction over the charge, and no
suit based thereon has been filed by this Department, and because you through your attorney have
speoifically requested this Notice, you are hereby notified that you have the right to institute a civil
action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S;C. 2000e, et seq., against the
above-named respondent.

   If you choose to commence    a   civil action, such suit must be filed in the appropriate Court within   90
days of your receipt of this Notice.

   The investigative file pertaining to your case is located in the EEOC Cleveland District Offìce,
Cleveland, OH.
  This Notice should not be taken to mean that the Department of Justice has made a judgment as to
whether or not your case is meritorious.
                                                             Sincerely,

                                                          Eric S. Dreiband
                                                      Assistant Attorney General
                                                                     Division

                                                    by
                                                        Karen L. Ferguson
                                                   Supervisory Civil Rights Analyst
                                                   Employment Litigation Section

cc: Cleveland District Office, EEOC
 Ohio Dept. of Rehab, Marion Correctional Facility



                                     EXHIBIT "A"
